Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 10,835,167 (hereinafter ‘167, cited in the IDS). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are present in a broader form in the more narrowly claimed ‘167 as shown in the mapping below. 
Regarding claim 23, ‘167 discloses an image processing system, comprising (claim 1 line 1): at least one camera for capturing images of a surrounding environment (claim 1 lines 2-3); and at least one processor and memory containing software (claim 1 line 4); wherein the software directs the at least one processor to: obtain data comprising a sequence of images captured by the at least one camera (claim 1 lines 5-8); detect a face for at least one person within a plurality of images in the sequence of images (claim 1 lines 9-10); detect at least one emotional cue in the face based upon the plurality of images using a classifier (claim 1 lines 11-12); identify at least one emotion based on the emotional cue (claim 1 lines 13-14); and display at least one emotion indicator label in real time to provide therapeutic feedback to a user (claim 1 lines 15-16).
Claims 24-42 are similarly mapped and analyzed to claims 1-24.

Claims 23-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 11,089,985 (hereinafter ‘985). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant limitations are present in a broader form in the more narrowly claimed ‘985 as shown in the mapping below. 
Regarding claim 23, ‘985 discloses an image processing system, comprising (claim 1 line 1): at least one camera for capturing images of a surrounding environment (claim 1 lines 2-3); and at least one processor and memory containing software (claim 1 line 4); wherein the software directs the at least one processor to: obtain data comprising a sequence of images captured by the at least one camera (claim 1 lines 5-7); detect a face for at least one person within a plurality of images in the sequence of images (claim 1 lines 8-9); detect at least one emotional cue in the face based upon the plurality of images using a classifier (claim 1 lines 10-12, facial recognition module is a classifier); identify at least one emotion based on the emotional cue (claim 1 line13-15 a label is given to the emotion based on the cue); and display at least one emotion indicator label in real time to provide therapeutic feedback to a user (claim 1 lines 13-15).
	Claims 24-42 are similarly mapped and analyzed to claims 2-19.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 23-28, 31, 34-35, 37-39, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin US 2019/0015033 (cited in the IDS) in view of Shreve et al. US 2014/0063236 (hereinafter “Shreve”, cited in the IDS).
Regarding claim 23, Sahin discloses an image processing system (paragraph 0008, see figures 1a, 1b,  9, paragraph 0038, and 0215) comprising: at least one camera for capturing images of a surrounding environment (paragraph 0229, video data may include images captured by a head-mounted or otherwise body-mounted camera of a vicinity surrounding a user); at least one processor and memory containing software (see figure 12, memory 1202  cpu 1200, see paragraph 0275); wherein the software directs the at least one processor to (see paragraph 0275): obtain data comprising a sequence of images captured by the at least one camera (paragraph 0203, and 0229, see figure 8, obtain video data 802 and figure 10a step 1002); detect a face for at least one person within a plurality of images in the sequence of images (paragraph 0204, figure 8 step 804, one or more faces are identified with the video data, also see figure 10a step 1004 and paragraph 0230); detect at least one emotional cue in the face based upon the plurality of images expression, including mouth shape, eyebrow position, pupil dilation, eye moistness, and other facial cues regarding emotional state); identify at least one emotion based on the emotional cue (figure 10a, step 1006 analyzed body language of each individual to identify an emotional state, note this is based on identifying the individuals facial cues regarding emotional state, paragraph 0231) ; and display at least one emotion indicator label in real time to provide therapeutic feedback to a user (see figure 10b, paragraph 0234).

Sahin does not go into explicit detail as to how the emotional cues in the face are detected, thus does not explicitly disclose using a classifier to do so wherein the classifier is trained using a training data set of emotional cue data, and wherein the software directs the at least one processor to further supplement the training data set with user-labeled emotion of a target individual face that is provided by the user and that is associated with a target individual  is a family member, a caregiver, or a therapist of said user so that the classifier achieves higher accuracy with the target individual than with individuals for whom no user-labeled is received. However it is noted that Sahin does disclose for training a feedback software modules with a learning data analysis system 520 (see paragraph 0085). Specifically the learning data analysis module 520 may store analyzed data to support learning engines to enhance the performance of the learning data analysis modules through feedback (paragraph 0099). The learning data analysis module may collect and archive data from a number of wearable data collection devices in a data archive 522 for example may include a database or training file providing a machine-learning classifier or cascade of classifiers. Thus it is clear from these descriptions that Sahin discloses a learning system with machine learning using feedback data to supplement the training data set and thus enhance the performance of the learning device. Furthermore it is noted that the Sahin discloses that the learning engines may execute a subject social interaction progress software module to track progress of interactions of the individual 102 (the user) with the caregiver 106 (paragraph 0064),  and statistically learned data may lead to system updates 166 presented to improve and refine the performance of the wearable data collection device thus reading on wherein the target individual is a family member, a caregiver, or a therapist of said user (paragraph 0064). Thus Sahin discloses classifiers which can be supplemented with training data provided by the user interacting with a caregiver, he just does not explicitly disclose that the classifiers are used to detect the emotional cues.
Shreve discloses a system and method for automatically recognizing facial expressions (see title and figures 17-22). Specifically Shreve discloses wherein the classifier is trained using a training data set of emotional cue data (see figure 3 a face is found in an image, the face is processed and segmented, the facial expression is labeled, the correspondence between the labels and features is found and a classifier is trained (paragraphs 0051-0060).
Sahin and Shreve are analogous art because they are from the same field of endeavor of expression recognition and machine learning. 
At the time of the filing of the invention it would have been obvious to one of ordinary skill in the art to combine Sahin and Shreve to use a classifier to detect the emotions as well as feedback from the subject to a caregiver in order to improve the recognition of facial characteristics. Sahin teaches using feedback to refine the performance of the system, and Shreve teaches where the feedback can be based on facial characteristics which are supplied back in order to strengthen the classification of the facial expressions. The motivation would be to continually learn to better recognize facial expression to improve the performance of Sahin’s system. 
Regarding claim 24, Sahin discloses wherein the system comprises a wearable video capture system comprising at least one outward facing camera (paragraph 0040, see also claim 3 in the listed claims of Sahin).
Regarding claim 25, Sahin discloses wherein the wearable video capture system is selected from the group consisting of a virtual reality headset, a mixed-reality headset, an augmented reality headset, and glasses comprising a heads- up display (paragraph 0041, the wearable data collection device 104 or 108 may be a standard or modified form of Google Glass, see also claim 4 in the listed claims of Sahin).
Regarding claim 26, Sahin discloses wherein the wearable video capture system communicates with at least one mobile device, wherein the at least one processor is executing on the at least one mobile device (see paragraph 0042, see claim 5 of Sahin).
Regarding claim 27, Sahin discloses wherein the software directs the at least one processor to obtain supplementary data comprising data captured from at least one sensor selected from the group consisting of a microphone, an accelerometer, a gyroscope, an eye tracking sensor, a head-tracking sensor, a body temperature sensor, a heart rate sensor, a blood pressure sensor, and a skin conductivity sensor (see paragraph 0071, physiological cues such as heart rate).
Regarding claim 28, Sahin discloses wherein displaying at least one emotion indicator label in real time to provide therapeutic feedback further comprises performing at least one of displaying a label within a heads-up display, generating an audible signal, generating a vibration, displaying a holographic overlay, and displaying an image (see figure 10b).
Regarding claim 31 Sahin discloses wherein the emotional cue comprises information selected from the group consisting of facial expressions, facial muscle movements, body language, gestures, body pose, eye contact events, head pose, features of a conversation, fidgeting, and anxiety information (paragraph 0230).
Regarding claim 34, Sahin discloses wherein the software directs the at least one processor to store social interaction data and provide a user interface for review of the social interaction data (paragraph 0123).
Regarding claim 35, Shreve discloses a wherein the classifier is regressive (see figure 3). Sahin further discloses providing continuous social cues (paragraph 0143). It would have been obvious to one of ordinary skill in the art to combine Shreve and Sahin in the manner discussed above to provide continuous social cues as discussed by Sahin using a classifier discussed by Shreve to improve the performance of the social cues given. 
Regarding claim 37, Sahin discloses the software directs the at least one processor to detect gaze events using at least one inward-facing eye tracking data in conjunction with outward-facing video data (paragraph 0113).
Regarding claim 38, Sahin discloses wherein the software directs the at least one processor to provide a review of activities recorded and provide user behavioral data generated as a reaction to the recorded activities (paragraphs 0059, 0070-0071).
Regarding claim 39, Sahin discloses the system comprises a smart phone, desktop computer, laptop computer, or tablet computer (paragraph 0059).
Regarding claim 41, Sahin discloses wherein the user has autism (paragraph 0008).

Claims 29-30, 32-33, 36, 40 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over Sahin US 2019/0015033 in view of Shreve, and further in view of Movellan et al.  US 2005/0102246 (hereinafter “Movellan246”, cited in the previous office action).
Regarding claim 29, as discussed the combination of Sahin and Shreve disclose the limitations of claim 1. 
Sahin nor Shreve do not explicitly disclose wherein the software directs the at least one processor to process image data at a higher resolution within a region of interest related to a detected face within an image. Movellan246 discloses wherein the software directs the at least one processor to process image data at a higher resolution within a region of interest related to a detected face within an image (paragraph 0337, while learning and identification are carried out with face images rescaled 48x48 pixels in this embodiment, increase in resolution enables further improvement in performance).
Sahin, Shreve and Movellan246 are analogous art because they are from the same field of endeavor of emotion recognition. 
At the time of the filing of the invention it would have been obvious to one of ordinary skill in the art to combine Sahin, Shreve and Movellan246 to process data at a higher resolution to enable further improvement in the recognition performance. 
Regarding claim 30, Movellan246 does not explicitly disclose using a moving average filter to smoothen the bounding region of interest, however it is well known to use a moving average filter to smooth an image to which the Examiner declares official notice. The motivation would be to process the image to enhance the detection of the face.
Regarding claim 32, Movellan246 discloses wherein the classifier is trained using a training data set of statistically representative social expression data and that provides event based social cues (see paragraphs 0367-0370).
Regarding claim 33, Movellan246 discloses prompt a user to label data for a target individual with at least one emotional cue label; and store the user-labeled data for the target individual in memory (paragraph 0232).
Regarding claim 36, Movellan246 discloses wherein the classifier is trained as visual time-dependent classifiers using video data of standard facial expressions and with expressive talking sequences (see, e.g., Movellan246 paragraph 0414: Although each individual image inputted to the emotion classifier is separately processed and classified, the output of the apparatus for a sequence of video frames changes smoothly as a function of time.... As shown in FIGS. 30A and 30B,the neutral output decreases and the output for the relevant emotion increases as a function of time. This provides a potentially valuable representation to code facial expressions in real time).
Regarding claim 40, Movellan246 discloses wherein the software further directs the at least one processor to perform neutral feature estimation and subtraction on the face that is detected in each of the plurality of images (paragraph 0037, a face feature extraction unit for filtering, with a Gabor filter, a face image detected as the detection target by the discrimination unit and thus extracting a face feature, and a facial expression recognition unit for recognizing an expression of the provided face image on the basis of the face feature, and that detects a face image at a high speed and recognize its expression, thereby recognizing an expression of a human being in real time from dynamic images such as video images, paragraph 0118 in the input image 10A, a filter 11A is provided that subtracts the sum of brightness values in a shaded rectangular box 11A-2, of rectangular boxes 11A-1 and 11A-2 formed by horizontally bisecting one rectangular box from the sum, paragraphs 0392-0393, facial expression classification was based on support vector machines with kernel classifiers [emotional cues] which are used to classify the emotions)
	Regarding claim 42, Movellan246 discloses weighting data related to the emotional cue of the target individual (see paragraph 0025, data weighting update unit).
	Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B STREGE whose telephone number is (571)272-7457. The examiner can normally be reached M-F 9-5 (PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chan Park can be reached on (571)272-7409. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN B STREGE/Primary Examiner, Art Unit 2669